Citation Nr: 9927604	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-22 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to service connection for gastrointestinal 
disability, claimed, in part, as the result of undiagnosed 
illness.

3.  Entitlement to service connection for disability, 
manifested by numbness of the groin, claimed, in part, as a 
result of undiagnosed illness.

4.  Entitlement to service connection for disability 
manifested by fatigue, claimed, in part, as a result of 
undiagnosed illness.

5.  Entitlement to service connection for disability 
manifested by hair loss, claimed, in part, as a result of 
undiagnosed illness.

6.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

7.  Entitlement to a rating in excess of 10 percent for 
patellofemoral joint syndrome on the left.

8.  Entitlement to a rating in excess of 10 percent for 
patellofemoral joint syndrome on the right.

9.  Entitlement to a rating in excess of 10 percent for 
migraine headaches.

10.  Entitlement to a compensable rating for hearing loss in 
the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to June 
1992.  He had service in Southwest Asian theater of 
operations during the Persian Gulf War from December 1990 to 
April 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in May 1993, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  

In March 1995, the RO denied entitlement to service 
connection for skin disability, including dermatitis and 
boils, claimed, in part, as a result of the veteran's 
participation in the Persian Gulf War, and for disability 
manifested by fatigue, disability manifested by hair loss, 
stomach disability, and disability manifested by groin 
numbness, each claimed, in part, as the result of the 
veteran's participation in the Persian Gulf War.  The RO also 
denied entitlement to increased ratings for bilateral 
patellofemoral joint syndrome and for PTSD.  Later that 
month, the veteran disagreed with the decisions regarding 
both knees, PTSD, Desert Storm syndrome, and "migraine 
headaches".  He was issued a Statement of the Case (SOC) 
concerning the claims of entitlement to service connection 
for disability manifested by fatigue, disability manifested 
by hair loss, stomach disability, and disability manifested 
by groin numbness, each claimed, in part, as the result of 
the veteran's participation in the Persian Gulf War.  The SOC 
also addressed the issues of entitlement to increased ratings 
for bilateral patellofemoral joint syndrome and for PTSD.  In 
May 1995, the RO received the veteran's substantive appeal 
(VA Form 9) indicating his continued disagreement with the 
RO's decision regarding the issues in the SOC.  

In November 1997, the RO granted entitlement to service 
connection for fatigue as part and parcel of the veteran's 
service-connected PTSD.  The issues of entitlement to service 
connection for fatigue associated with disability other than 
PTSD, hair loss, and groin numbness, all claimed as a result 
of the veteran's participation in the Persian Gulf War were 
not certified for appeal; however, the Board is of the 
opinion that they have been properly developed for appeal, 
and, therefore, they will be considered in the decision 
below.  

In March 1997, the RO denied entitlement to service 
connection for joint pain of the shoulders, elbows, and 
ankles, and for skin disability, each claimed, in part, as 
the result of the veteran's participation in the Persian Gulf 
War.  Although the veteran submitted a Notice of Disagreement 
(April 1997) and was issued a Supplemental Statement of the 
Case (May 1997) with respect to those issues, he did not 
submit a substantive appeal.  Consequently, those issues are 
not before the Board and will not be considered below.

The issue of entitlement to a rating in excess of 10 percent 
for migraine headaches is the subject of a remand following 
the decisions below.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hearing loss in the left ear is not plausible.

2.  The claim of entitlement to service connection for 
gastrointestinal disability, claimed, in part, as the result 
of undiagnosed illness, is not plausible.

3.  The claim of entitlement to service connection for 
disability, manifested by numbness of the groin, claimed, in 
part, as the result of undiagnosed illness, is not plausible.

4.  The claim of entitlement to service connection for 
disability manifested by fatigue, claimed, in part, as the 
result of undiagnosed illness, is not plausible.

5.  The claim of entitlement to service connection for 
disability manifested by hair loss, claimed, in part, as the 
result of undiagnosed illness, is not plausible.

6.  The veteran's PTSD, manifested primarily by difficulty 
controlling his anger, anxiety, depressed mood, intrusive 
thoughts of his wartime experiences, sleep impairment, and 
loss of memory for recent events, is productive of no more 
than definite social and industrial impairment.

7.  The veteran's patellofemoral joint syndrome on the left, 
manifested primarily by complaints of pain without limitation 
of motion, is productive of no more than slight impairment.

8.  The veteran's patellofemoral joint syndrome on the right 
, manifested primarily by complaints of pain without 
limitation of motion, is productive of no more than slight 
impairment.

9.  The veteran has Level I hearing acuity in his right ear 
and is not completely deaf in his nonservice-connected left 
ear.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss in the left ear is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
gastrointestinal disability, claimed, in part, as the result 
of undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
disability, manifested by numbness of the groin, claimed, in 
part, as the result of undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
disability, manifested by fatigue, claimed, in part, as the 
result of undiagnosed illness, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5. The claim of entitlement to service connection for 
disability, manifested by hair loss, claimed, in part, as the 
result of undiagnosed illness, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.132, Diagnostic Code 9411 
(1996) (revised by 38 CFR, Pensions, Bonuses, and Veterans' 
Relief, Change # 76, 61 Fed. Reg. 52695 (1996), now codified 
at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998)).

7.  The criteria for a rating in excess of 10 percent for 
patellofemoral joint syndrome on the left have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.42, 4.45, 4.71, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (1998).

8.  The criteria for a rating in excess of 10 percent for 
patellofemoral joint syndrome on the right have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.42, 4.45, 4.71, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (1998).

9.  The criteria for a compensable rating for defective 
hearing in the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 1160 (West 1991); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran seeks service connection for hearing loss 
disability in the left ear and for gastrointestinal 
disability, as well as for numbness of the groin, fatigue, 
and hair loss, all claimed as a result of undiagnosed 
illness.  Service connection connotes many factors, but 
basically, it means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  

The threshold question is whether the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A.  Hearing Loss in the Left Ear

The veteran contends that he has hearing loss in the left 
ear, primarily as the result of noise exposure he experienced 
as an artillery crew member in service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
That does not mean, however, that the veteran need 
demonstrate such manifestations in service.  Rather, it means 
that he must demonstrate such manifestations currently.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).
The veteran does not contend, and the evidence does not show 
that he had hearing loss disability in his left ear at the 
time he entered service.  Indeed, during his service entrance 
examination in September 1982, his hearing acuity in the left 
ear was within VA standards.  

During a routine physical examination in April 1984, the 
veteran demonstrated the following pure tone threshold levels 
in the left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
30
25
20

A repeat audiogram that same day also revealed hearing acuity 
in the left ear which was abnormal by VA standards: 




HERTZ



500
1000
2000
3000
4000
LEFT
70
55
60
60
60

The veteran was referred for a hearing conservation 
consultation the next day. Audiological testing revealed the 
following pure tone thresholds in the left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
20
25
25

The veteran's hearing was considered within normal limits, 
and his hearing status was reported as H1.

On audiological testing in March 1985, the veteran again 
demonstrated abnormal pure tone thresholds in the left ear.





HERTZ



500
1000
2000
3000
4000
LEFT
55
55
70
70
70

In May 1988, the veteran had a reference audiogram, during 
which it was noted that he was routinely exposed to hazardous 
noise.  The reference was established following his exposure 
in noise duties.  The following pure tone thresholds were 
recorded:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
10
5
5

His hearing loss profile was reported as H1.

During subsequent audiological evaluations in July 1989 and 
May 1990, the veteran continued to demonstrate pure tone 
thresholds in the left ear, which were considered within VA 
standards.  In July 1989, the following pure tone thresholds 
were recorded:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
10
0
0

In May 1990, the following pure tone thresholds were reported 
on audiological evaluation:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
5
5
0

During his service separation examination in "September" 
1992, the veteran responded in the negative, when asked if he 
then had, or had ever had, hearing loss.  Audiometric testing 
revealed the following pure tone thresholds in his left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
10
10
5

Shortly after service (November 1992), the veteran was 
examined by VA to determine, in part, whether he had hearing 
loss disability.  Audiometric testing revealed the following 
pure tone thresholds in the left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
5
0
5

Speech audiometry revealed discrimination ability of 92 
percent in the left ear.  Following the examination, the 
examiner concluded that the veteran's hearing was within 
normal limits in his left ear.

The foregoing evidence shows that defective hearing in the 
veteran's left ear was shown on two occasions during the 
veteran's first three years of service.  Subsequent 
evaluations, however, revealed that his left ear hearing 
acuity was within normal limits during the remainder of 
service and at the time of his service discharge examination.  
Normal auditory acuity in his left ear was also confirmed 
during the first year after his discharge.  The veteran has 
not clinically demonstrated defective hearing in his left ear 
since that time, nor has he identified any outstanding 
evidence which could support his claim.  Therefore, the Board 
is of the opinion that the claim of entitlement to service 
connection for left ear hearing loss is not well grounded.  

While the Board has considered and denied this portion of the 
claim on a ground different from the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that this 
aspect of the appeal was well grounded, the RO accorded it 
greater consideration than was warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand the case to the RO for consideration of 
the issue of whether such claim is well grounded would be 
pointless, and, in light of the law and regulations cited 
above, would not result in a determination favorable to him.  
VAOPGCPREC 16-92 (O.G.C. Prec. Op. 16-92).

B.  Gastrointestinal Disability

During the veteran's service entrance examination, he 
responded in the negative, when asked if he then had, or had 
ever had, frequent indigestion or stomach, liver, or 
intestinal trouble.  On examination, his abdomen and viscera 
were normal, and he was 66 inches tall and weighed 138 
pounds.  There was no diagnosis of gastrointestinal 
disability.

The service medical records show that from October 1983 to 
October 1988, the veteran was treated for complaints of 
abdominal pain variously diagnosed as gastroenteritis, 
possible cholelithiasis, muscle strain, abdominal pain, 
etiology undetermined.  In June 1985, however, X-rays of the 
abdomen revealed no significant abnormalities, and in 
September 1988, an ultrasound of the veteran's gall bladder 
was normal.  In 1988, it was noted that the veteran had 
increased liver enzymes; however, a subsequent work-up was 
benign.  

During the veteran's service separation examination, he 
replied in the affirmative, when asked if he then had, or had 
ever had, stomach, liver, or intestinal trouble.  He noted 
that he had been having gas and an upset stomach "lately."  
On examination, the veteran's abdomen and viscera were 
normal, and there was no diagnosis of gastrointestinal 
disability.

At his VA examination in December 1992, the veteran 
complained of a lump in his stomach in the morning which 
cleared up after he moved around.  He was 67 inches tall and 
weighed 155 pounds.  It was noted for historical purposes 
that all tests had been negative, and the diagnosis was ill 
defined stomach condition.

In April 1993, the veteran underwent a VA Persian Gulf War 
Protocol examination.  He was 5 feet 7 inches tall and 
weighed 152.5 pounds.  He complained of abdominal pain in the 
left lower quadrant, which the examiner felt could possibly 
be due to constipation.  X-rays of the abdomen were normal, 
and the veteran reported that previous upper and lower 
gastrointestinal series had been normal.  

VA outpatient records, dated later in 1993, show that the 
veteran continued to be treated for stomach complaints.  In 
May 1993, the caregiver questioned whether such complaints 
were associated with the veteran's migraine versus gastritis.  
In July 1993, his complaints were associated with 
constipation.  X-rays of the abdomen were again normal.

During a June 1995 VA gastrointestinal examination, the 
veteran weighed 165 pounds.  He was found to have functional 
obstipation.  The examiner stated that there was no evidence 
of disease of the stomach.   

In September 1996, the veteran was hospitalized at Hardin 
Memorial Hospital in Elizabethtown, Kentucky, for complaints 
of a sudden onset of stomach pain, four hours after eating a 
meal.  X-rays of the abdomen revealed no abnormalities.  A 
disida scan revealed a slow gall bladder ejection fraction of 
25.6.  Visualization of the gall bladder and small bowel was 
normal.  An ultrasound revealed a contracted gall bladder 
with questionable thickening of the wall.  A hospital summary 
and final diagnosis were not included.  

VA outpatient records, dated in September 1996 and October 
1997, reveal treatment for gall bladder disease and for 
possible gall bladder disease.  

The foregoing evidence shows that since service in 1983, the 
veteran has had gastrointestinal complaints; however, there 
is no evidence documenting present pertinent pathology, and a 
diagnosis of gastrointestinal disability has not been 
established.  Absent medical evidence of current disability, 
then, the related claim for service connection on a direct 
basis is not well grounded.

The primary thrust of the veteran's contentions is that his 
gastrointestinal symptoms are manifestations of an 
undiagnosed illness associated with his participation in the 
Persian Gulf War.  He states that such symptoms are the 
result of his exposure to oil well fires, chemical agents, 
and contaminated water.  

During the pendency of the appeal, Title I of Public Law 103-
446, "The Persian Gulf War Benefits Act," was enacted and 
authorized the Secretary of VA to compensate any Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more within a two year presumptive period following such 
service.

VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability: became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 38 C.F.R. § 
3.317(a)(1) (1998).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2) (1998).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 38 C.F.R. § 3.317(a)(3) 
(1996).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  Fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders. 38 C.F.R. § 3.317(b) 
(1998).

However, compensation shall not be paid under this section: 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c) (1996).

In this case, the veteran complained of gastrointestinal 
symptoms long before his participation in the Persian Gulf 
War.  As noted above, his gastrointestinal complaints were 
recorded from 1983 to 1988.  During his service separation 
examination and on many occasions since service, the veteran 
continued to complain of gastrointestinal pain.  However, 
none of the caregivers or examiners, including the examiner 
who conducted the April 1993 Persian Gulf War Protocol 
examination, attributed the veteran's complaints to 
undiagnosed illness resulting from participation in the 
Persian Gulf War.  The various diagnoses included 
constipation and gall bladder disease.  While such diagnoses 
were poorly defined, it should be noted that 38 U.S.C.A. 
§ 1117 authorizes service connection on a presumptive basis 
only for disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VA O.G.C. Prec. Op. No. 8-98 (Aug. 3, 1998).  
Although the veteran may sincerely believe that his 
gastrointestinal problems are associated with undiagnosed 
illness from his participation in the Persian Gulf War, it 
must be emphasized that he is not qualified to render such an 
opinion.  LeShore, 8 Vet. App. at 408; Espiritu, 2 Vet. App. 
at 494-95.  Accordingly, the Board concludes, relative to 
this aspect of the appeal, that the veteran has not presented 
evidence of a well grounded claim based on his participation 
in the Persian Gulf War.

C.  Disability, Manifested by Numbness of the Groin

The veteran's service medical records show that in December 
1983, the veteran complained of pain in his inner thigh and 
left testicle, associated with early acute epididymitis.  In 
July 1984, he was treated for a urinary tract infection.  In 
January and April 1990, he was treated for complaints of 
swelling and soreness in the left side of his groin.  In July 
1990, the veteran underwent a vasectomy.  

There is no evidence in service of numbness of the groin, nor 
is there any evidence that any of the foregoing problems 
resulted in further disability in service.  During his 
September 1992 service separation examination, there were no 
recorded complaints of groin numbness, and a genitourinary 
examination was reportedly normal. 

In April 1993, the veteran underwent a VA Persian Gulf War 
Protocol examination.  He complained of numbness in the groin 
area with some intermittent lymphadenopathy and desquamation 
and bumps on his penis.  The diagnosis was numbness in the 
groin, rule out other sexually transmitted diseases, 
including herpes.  There was no evidence of any nexus to 
service.  

During his May 1995 hearing on appeal, the veteran testified 
that he experienced numbness in his groin when he wore bikini 
type underwear.  He also testified that he had not 
experienced numbness in his groin prior to his service in the 
Persian Gulf War.  He attributed the numbness to his exposure 
to oil well fires, bad water, and prophylactic medication for 
chemical agents.

The foregoing evidence shows that veteran first complained of 
numbness in the groin during his first year after service.  
However, no diagnosis has been established for those 
complaints, and there is no competent evidence of a 
relationship to service.  Accordingly, the Board is of the 
opinion that a plausible claim for related direct service 
connection has not been presented. 

The primary thrust of the veteran's contentions is that the 
numbness in his groin is the result of his participation in 
the Persian Gulf War.  Although his first complaints of groin 
numbness were recorded within 2 years of his service in 
Southwest Asia, there is no objective evidence of chronic 
disability over a period of 6 months following those 
complaints.  Indeed, there were no further recorded 
complaints until his hearing on appeal in May 1995.  The only 
support for a relationship between the claimed disability 
manifested by groin numbness, and service is contained in the 
veteran's testimony at that hearing.  While the Board does 
not doubt the sincerity of the veteran's belief in his claim, 
it must be emphasized that he is not qualified to render an 
opinion regarding medical nexus.  LeShore, 8 Vet. App. at 
408; Espiritu, 2 Vet. App. at 494-95.  In any event, there is 
no evidence documenting any chronic disablement of which 
groin numbness/complaint thereof is a manifestation.  A 
plausible claim for numbness of the groin, due to undiagnosed 
illness, is, therefore, not presented.  

D.  Disability Manifested by Fatigue

In November 1997, the RO granted entitlement to service 
connection for fatigue, as part and parcel of the veteran's 
PTSD.  His current claim of entitlement to service connection 
for disability manifested by fatigue is apart from that 
associated with his PTSD.  

The veteran's service medical records are negative for any 
evidence of disability manifested by fatigue.  When examined 
for service separation purposes, he responded in the 
affirmative, when asked if he then had, or had ever had, 
frequent trouble sleeping.  However, there were no findings 
of disability manifested by fatigue.

Chronic fatigue was diagnosed after service, during the 
veteran's Persian Gulf War protocol examination.  Despite the 
descriptive term "chronic", there were no further diagnoses 
of that disability and no evidence, in any event, that it was 
related to service, the latter consideration rendering 
implausible the claim, insofar as being predicated on direct 
service connection, for service connection for fatigue.  In 
addition, the evidence shows that since service, the 
veteran's complaints of fatigue and sleep problems have been 
associated with psychiatric disability (see, e.g., VA 
examination report, dated in December 1993; VA outpatient 
treatment records, dated in May 1994 and July 1997; and a VA 
hospital report, reflecting hospitalization from August to 
September 1994.), which consideration, in accordance with 
38 C.F.R. § 3.317(c), renders implausible the claim for 
service connection therefor, insofar as being due to 
undiagnosed illness.  Accordingly, the veteran's related 
claim for service connection, with respect to each above-
addressed aspect thereof, is not well grounded.

E.  Disability Manifested by Hair Loss

The veteran's service medical records are negative for any 
evidence of disability manifested by hair loss.  Indeed, at 
the time of his separation examination, his scalp was found 
to be normal.  

During the December 1992 VA examination, the veteran 
complained of hair loss; however, the examiner found that to 
be representative of typical male pattern baldness.  During 
the April 1993 VA Persian Gulf War protocol examination, the 
examiner stated that the veteran's hair loss and receding 
hair line may or may not be hereditary.  Neither examiner, 
however, found the veteran's hair loss related to service in 
general or to his claimed exposure to oil well fires, bad 
water, or medication to counteract the presence of chemical 
agents in the Persian Gulf War.  Accordingly, the Board is of 
the opinion that the veteran's related claim for service 
connection, relative to each above-addressed aspect thereof, 
is not plausible and, consequently, such claim is not well 
grounded.


F.  Scope of Review

While the Board has considered and denied the foregoing 
claims on a ground different from the RO, that is, whether 
the veteran's claims are well grounded rather than whether he 
is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decisions.  In assuming that 
the claims were well grounded, the RO accorded them greater 
consideration than was warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
the case to the RO for consideration of the issue of whether 
the veteran's claims are well grounded would be pointless, 
and, in light of the law and regulations cited above, would 
not result in a determination favorable to him.  VAOPGCPREC 
16-92 (O.G.C. Prec. Op. 16-92).

II.  Disability Ratings

The Board finds that the veteran's claims of entitlement to 
higher evaluations for PTSD, left knee disability, right knee 
disability, and hearing loss in the right ear are plausible 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected disabilities noted 
above.  The Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disabilities for which he seeks a higher evaluation.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The applicable diagnostic codes for each 
disability will be identified below.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

After reviewing the evidence, the Board notes that the claims 
for higher evaluations for PTSD and hearing loss disability 
in the right ear are the result of original claims that were 
placed in appellate status by a Notice of Disagreement (NOD) 
expressing disagreement with an initial rating award.  As 
held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  The distinction between an 
original rating and a claim for an increased rating may be 
important in terms of determining the evidence that can be 
used to decide whether the original rating on appeal was 
erroneous and in identifying the underlying NOD and whether 
VA has issued a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  

In regard to the appellant's contention that he is entitled to 
a higher disability rating for at least part of the original 
rating period following the grant of service connection for 
PTSD and for hearing loss disability in the right ear, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

A.  PTSD

At the outset of the veteran's claim, PTSD was rated in 
accordance with 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1992).  Under that code, a 30 percent rating was warranted 
when there was a definite (moderately large) degree of 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  In such cases, the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce a definite (moderately large) degree of 
definite industrial impairment.  See Hood v. Brown, 4 Vet. 
App. 301 (1993) and VA O.G.C. Prec. Op. 9-93 (Nov. 9, 1993).  
A 50 percent rating was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired, and, where, by reason 
of psycho neurotic symptoms, the reliability, flexibility, 
and efficiency levels were so reduced as to result in 
considerable industrial impairment.  

A 70 percent rating was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired.  In such cases, the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted for 
dysthymic disorder, when the attitudes of all contacts, 
except the most intimate, were so adversely affected as to 
result in virtual isolation in the community.  In such cases, 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy in a profound retreat from 
mature behavior.  Further, the veteran was demonstrably 
unable to obtain or retain employment.

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  38 CFR, 
Pensions, Bonuses, and Veterans' Relief, Change # 76, 61 
Fed.Reg. 52695-52702 (1996) (codified at 38 C.F.R. 4.130 
(1998).  Those changes were effective November 7, 1996, and 
were considered by the RO.  The Board will consider the claim 
for an increased rating for a major depressive disorder under 
both sets of regulations.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), VA O.G.C. Prec. Op. No. 11-97 (Mar. 25, 
1997).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating for PTSD is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent disability rating is warranted 
when there are such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The veteran's service medical records are negative for any 
evidence of psychiatric disability of any kind.  At the time 
of his discharge examination, he responded in the 
affirmative, when asked if he then had, or had ever had, 
frequent trouble sleeping; depression or excessive worry; or 
nervous trouble of any sort.  A psychiatric evaluation, 
however, was reportedly normal.  

In November 1992, the veteran underwent a VA psychiatric 
examination.  The diagnoses were adjustment disorder with 
mixed emotional features and marital problems which were 
productive of no industrial impairment.  After specific 
questioning, the examiner noted that the veteran did not 
suffer symptoms associated with PTSD.

In October 1993, the veteran was referred to the Psychology 
Service by the Persian Gulf Coordinator.  Since that time, 
the veteran has been followed on an outpatient basis at the 
VA Mental Hygiene Clinic (MHC).  The most recent record of 
such treatment is dated in September 1997.

The diagnosis of PTSD was first clinically established in 
December 1993, following a VA psychiatric examination.  The 
veteran complained of concentration difficulties, a lack of 
patience, insomnia, depressed mood, disorganized thoughts, 
decreased energy, and problems adjusting to civilian life.  
He stated that he preferred not to talk to or make eye 
contact with others.  It was noted that he had been followed 
for 2 months at the MHC on an outpatient basis.

During the mental status examination, the veteran was rather 
rigid and made few spontaneous movements.  His mood was 
dysphoric, and he looked depressed.  He was shaky and 
uncomfortable discussing his combat experiences.  He reported 
intrusive thoughts which caused a little distress.  He also 
reportedly experienced an intense physiologic response to the 
sounds of planes and helicopters and avoided stimuli which 
reminded him of Vietnam.  It was noted that he had diminished 
interest in activities in terms of socialization and work 
motivation.  He had feelings of detachment, a restricted 
affect, difficulty sleeping, angry outbursts, decreased 
concentration, hypervigilance, and an exaggerated startle 
response.  His global assessment of functioning (GAF) code 
was 65 for the present and for the previous year.  (GAF is 
global assessment of functioning which under the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
[DSM-IV] reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness. Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995))

In March 1994, Deborah G. Anderson, LCSW, the Coordinator of 
the VA Persian Gulf Family Support program noted that the 
veteran had sought counseling through the program, due 
primarily to difficulties in obtaining/maintaining 
employment.  She noted that the veteran obtained employment 
at the Louisville VAMC and that he had sought further 
counseling concerning difficulties with tardiness and excess 
use of leave, due, in part, to stress-related problems.  

In March 1994, the veteran's supervisor noted that he had 
been the veteran's supervisor since April 1993, and that 
since that time, the veteran's job performance had been 
satisfactory.  He confirmed that the veteran had been tardy 
frequently and that the veteran had used sick leave 
frequently, including annual leave and leave without pay in 
lieu of sick leave.

In June 1994, the veteran underwent a VA psychological 
evaluation.  It was noted that VA had been treating him for 
anxiety and depression but that he had been noncompliant with 
his medication.  It was also noted that he had a stable work 
history but that he had had difficulty since the Persian Gulf 
War.  He reportedly had recurrent recollections of war trauma 
and also physiological symptoms due to high caffeine use.  
During the mental status examination, he was under intense 
psychological distress.  He was socially withdrawn and 
avoided talk of the war.  He reportedly experienced emotional 
numbing; a foreshortened sense of the future, guilt, a 
restricted range of emotion, anxiety, depression, anger, 
crying spells, insomnia, poor concentration, anorexia, 
restlessness, and gastrointestinal distress.  His "current" 
GAF was 55, while during the previous year, it had been 60.

In June 1994, the veteran also underwent a VA psychiatric 
examination.  He continued to report job problems, and a 
mental status examination revealed that he experienced 
nervousness and sleep disturbance.  He reportedly used 
marijuana and ingested high levels of caffeine.  He 
demonstrated hyperexcitability, and the examiner stated that 
he was unable to delineate the cause.  The veteran had 
suicidal ideation but no modality and no homicidal ideation.  
His mood was euthymic, although it was noted that his history 
revealed fluctuations in mood.  Problems with his wife and 
job were noted.  He was reportedly able to care for himself.  
He was overly talkative and demonstrated shaking of his knees 
and legs.  He demonstrated fair insight and judgment.  The 
psychiatric diagnoses were PTSD, probably secondary to 
stressors in his military assignments; caffeine intoxication 
with chronic usage or pattern abuse noted in his history; and 
cannabis abuse.  The examiner noted that the veteran's 
variable symptomatology and high marijuana and caffeine use 
made it difficult to ascribe the veteran's symptoms to one 
entity or another.  

In June 1995, the veteran's wife reported that he had 
assaulted her and that she had had to call the police.

During a June 1995 VA psychiatric examination, it was noted 
that the veteran no longer used marijuana or caffeine.  He 
complained of low energy; however, it was noted that he was 
going to school in preparation for going to college and 
obtaining a business degree.  It was also noted that he was 
working.  He reportedly attended church every Sunday, and 
played the drums for musical activities.  He further 
indicated that he was a Mason but rarely attended meetings.  
It was also noted that he had started shopping with his wife.

On mental status examination, the veteran was cooperative and 
verbal and maintained good eye contact.  His speech was 
somewhat pushed.  His feet were restless, and he was wringing 
his hands.  His mood was consistent with anxiety and 
dysphoria.  His speech and thought were otherwise 
unremarkable, and he presented no suicidal or homicidal 
ideation.  He demonstrated no perceptual disturbances, and 
his cognitive functions were intact.  His insight was good, 
and his judgment was fair.  The Axis I diagnoses were PTSD, 
chronic; cannabis abuse, in remission; and caffeine abuse, in 
remission.  The examiner concluded that in regard to social 
interaction and anger control, the veteran was slightly worse 
than at the last examination.  His GAF was 55 for the 
"present" and for the past year.

In July 1997, the veteran again underwent a VA psychiatric 
examination.  It was noted that he was still working at the 
Louisville VAMC and that he had been separated from his wife 
for several months.  It was noted that he had been pursuing a 
computer course for a year and a half.  He complained of 
irritability and sleep difficulty.  During the mental status 
evaluation, he denied suicidal ideation.  He reportedly felt 
confused in regard to accomplishing his goals.  He was slow 
to recall recent events.  Otherwise, his memory was intact.  
He had intrusive thoughts about his military experiences.  
There were no delusions or hallucinations.  The Axis I 
diagnoses were PTSD and past use of cannabis, sober for over 
a year.  The GAF was 60 for the "current" year and 55 for 
the past year.  

The foregoing evidence shows that the veteran has been 
thoroughly examined to determine the extent of his PTSD and 
that his symptoms have remained generally consistent since he 
began treatment for that disability after service.  
Accordingly, the staged ratings, noted in Fenderson, are not 
warranted in this case.  

Primarily, the veteran's PTSD has been manifested by 
difficulty controlling his anger, anxiety, depression, 
intrusive thoughts of his wartime experiences, and moodiness.  
His GAF has generally been from 55 to 60 which is indicative 
of moderate difficulty in social, occupational, or school 
functioning.  Carpenter, 8 Vet. App. at 242.  The only GAF 
below 55 was assigned after his hospitalization in August and 
September 1994.  However, it should be noted that at that 
time, he was being treated for an adjustment disorder rather 
than for PTSD.  

Findings of moderate social and industrial impairment do not 
exceed the criteria for the 30 percent rating for PTSD under 
the old regulation.  Accordingly, a higher evaluation is not 
warranted in accordance with that criteria. 

In regard to the revised rating criteria, which became 
effective on November 7, 1996, the Board may consider only 
those manifestations of PTSD which have been present since 
such effective date.  The veteran's symptoms of a depressed 
mood, anxiety, sleep impairment, and loss of memory for 
recent events are most compatible with the requirements for a 
30 percent evaluation.  While the veteran has had some 
problems at work and has had run-ins with supervisors, he has 
maintained employment with the same employer for several 
years.  Moreover, there is no evidence that he is unable to 
care for himself or engage in normal conversation or that he 
has otherwise been unable to function satisfactorily.  In 
fact, he is attending school, while maintaining full time 
employment.  Finally, he does not demonstrate generally the 
criteria for a rating of 50 percent.  For example, there is 
no evidence of a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
or impaired abstract thinking.  Therefore, the Board is also 
of the opinion that the veteran does not meet or more nearly 
approximate the criteria for a rating in excess of 30 percent 
under the revised criteria for rating mental disorders.  


B.  The Knees

Unlike PTSD, the veteran's claim of entitlement to a rating 
in excess of 10 percent for patellofemoral joint syndrome for 
each knee is not the result of an original claim.  Therefore, 
the possibility of staged ratings noted in Fenderson does not 
apply.  

The veteran's left knee disability is rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that 
code, a 10 percent rating is warranted for mild impairment of 
the knee with subluxation or lateral instability.  A 20 
percent rating is warranted for moderate impairment of the 
knee with recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe impairment also with 
recurrent subluxation or lateral instability.

After reviewing the record, the Board is of the opinion that 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 are also 
potentially applicable in rating the veteran's right knee 
disability.  Under those codes, a 10 percent rating is 
warranted when flexion is limited to 45 degrees or extension 
is limited to 10 degrees.  A 20 percent rating is warranted 
when flexion is limited to 30 degrees or extension is limited 
to 15 degrees.  A 30 percent evaluation is warranted when 
flexion is limited to 15 degrees or extension is limited to 
20 degrees.  A 40 percent evaluation is warranted when 
extension is limited to 30 degrees, and a 50 percent rating 
is warranted when extension is limited to 45 degrees.

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.  

VA outpatient records, dated from August 1994 through March 
1995, show that the veteran was treated for complaints of 
bilateral knee pain, especially during a full 8 hour day on 
the job.  It was noted that he wore braces on each knee.  

In December 1994, the veteran underwent a VA orthopedic 
examination.  On examination, he demonstrated crepitus in his 
knees, as well as tenderness in the medial and lateral 
parapatellar areas.  The range of motion of the knees was 0 
to 135 degrees as opposed to a normal range of motion of 0 to 
140 degrees.  38 C.F.R. § 4.71.  There was, however, no 
swelling or deformity, including angulation, false motion, or 
leg shortening, and X-rays of both knees were normal.

During a VA orthopedic consultation in March 1995, the 
veteran again demonstrated crepitus in his knees, and a 
patellar compression test was positive, bilaterally.  The 
range of knee motion, however, was full ("FROM").

In June 1995, the veteran underwent another VA orthopedic 
examination.  He walked without difficulty and demonstrated 
full flexion, extension, and hyperextension, even against 
resistance.  There was no evidence of false motion.

VA outpatient records, dated from September 1995 through 
April 1997, show treatment for both knees, but primarily for 
the right knee.  There was no evidence of crepitus, effusion, 
swelling, or erythema, and Appley's test and the drawer sign 
were negative.  

The foregoing evidence shows that the veteran's right and 
left knee disabilities are manifested primarily by complaints 
of pain, especially with prolonged standing.  The most recent 
treatment records and examination, however, show no impaired 
ambulation, limitation of motion, effusion, swelling, 
erythema or instability relative to either knee.  Moreover, 
there is no recent evidence of record, and the veteran has 
not identified any outstanding evidence, of subluxation, 
atrophy, excess fatigability, incoordination or lack of 
normal endurance or functional loss due to pain and pain on 
use, especially during flare-ups.  Although the veteran has 
testified that there is significant interference with his 
employment, he has submitted no recent objective evidence to 
support that testimony or to show more than slight 
interference with his daily activity.  Accordingly, the Board 
is of the opinion that neither the service-connected left 
knee disability nor the service-connected right knee 
disability meet or more nearly approximate the requirements 
for a rating in excess of 10 percent.

C.  Hearing Loss Disability in the Right Ear

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992)  For VA purposes, the 
severity of hearing loss disability is determined by 
comparing audiometric test results in the conversational 
voice range (1000, 2000, 3000, and 4000 hertz) with the 
criteria set forth in 38 C.F.R. § 4.87, Diagnostic Codes 6100 
through 6110.  Those codes establish eleven levels of 
auditory acuity, from Level I for mild hearing loss through 
Level XI for profound deafness.  A level of auditory acuity 
is determined for each ear, and then those levels are 
combined to give an overall level of hearing impairment.  
38 C.F.R. § 4.85.

When a veteran has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  38 U.S.C.A. § 1160 (West 1991)); VA O.G.C. 
Prec. Op. No. 32-97 (Aug. 29, 1997); see Boyer v. West, 11 Vet. 
App. 477 (1998).  Evaluations of unilateral defective hearing 
range from noncompensable for Levels I through IX to a maximum 
of 10 percent for Levels X and XI.  

The most recent audiological examinations of the veteran's 
right ear were conducted during the veteran's service 
separation examination and during the November 1992 VA 
examination.  During the service separation examination, he 
demonstrated the following pure tone thresholds in decibels 
at the indicated hertz levels:




HERTZ




1000
2000
3000
4000
RIGHT

5
10
40
15

After rounding, the average pure tone threshold was 18 
decibels.  That translates to Level I auditory acuity.  Tests 
of speech discrimination were not performed.  

During the November 1992 VA examination, audiological testing 
revealed the following pure tone thresholds in the right ear:




HERTZ




1000
2000
3000
4000
RIGHT

5
15
40
15
After rounding, the average pure tone threshold was 19 
decibels.  Speech testing revealed a discrimination score of 
100 percent in the right ear.  Such findings translate to 
Level I hearing acuity.  

The veteran has not been shown to be completely deaf in his 
non-service-connected left ear; and, therefore, his hearing 
acuity in that ear is also considered to be Level I.  
Bilateral Level I hearing acuity warrants a noncompensable 
evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6100.  

In arriving at this decision, the Board notes that since 
November 1992, the veteran has not submitted or identified 
any treatment records or other evidence of further 
deterioration of hearing acuity in his right ear.  Indeed, 
during his hearing on appeal in November 1993, he 
acknowledged that that disability had gotten no worse than it 
was at the time he left service.  Accordingly, the Board is 
of the opinion that the evidence currently of record is 
adequate for rating purposes.

D.  Extraschedular Considerations

In addressing the foregoing increased rating claims, the 
Board has considered the possibility of making a referral to 
the Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating commensurate 
with the average earning capacity impairment due exclusively 
to his PTSD, knee disabilities, and/or defective hearing.  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture , with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  

While there is evidence that the veteran has been tardy and 
has frequently missed work, he has not provided any evidence 
or identified any outstanding evidence that such time lost 
from work is attributable to either hearing loss in his right 
ear or knee disability.  In essence, the record shows that 
the manifestations of those disabilities are those 
contemplated by the current evaluations which are based on 
the average impairment in earning capacity in civil 
occupations.  Moreover, there is no evidence that he has 
required frequent hospitalization for those disabilities.  
Accordingly, the Board finds no reason for referral to the 
Director of VA Compensation and Pension purposes for a rating 
outside the regular schedular criteria.


ORDER

Service connection for hearing loss in the left ear is 
denied.

Service connection for gastrointestinal disability, claimed, 
in part, as the result of undiagnosed illness, is denied.

Service connection for disability, manifested by numbness of 
the groin, claimed, in part, as the result of undiagnosed 
illness, is denied.

Service connection for disability, manifested by fatigue, 
claimed, in part, as the result of undiagnosed illness, is 
denied.

Service connection for disability, manifested by hair loss, 
claimed, in part, as the result of undiagnosed illness, is 
denied.

A rating in excess of 30 percent for PTSD is denied.

A rating in excess of 10 percent for patello femoral joint 
syndrome on the left is denied.

A rating in excess of 10 percent for patello femoral joint 
syndrome on the right is denied.

A compensable evaluation for hearing loss in the right ear is 
denied.

REMAND

The veteran also seeks a rating in excess of 10 percent for 
migraine headaches.  He states that they cause him to miss a 
great deal of time from his job at the Louisville VAMC, and 
there is evidence on file of difficulties with tardiness and 
excess use of sick leave, due in part to headaches (see 
statements, dated in March 1994, from the veteran's employer 
and from the coordinator for the VA Persian Gulf Family 
Support Program, Deborah K. Anderson).  Records of that 
counseling have not been associated with the claims folder.

In April 1998, the veteran reported that in November 1997, he 
had seen a neurologist at the Louisville VAMC and that he was 
receiving daily injections for his migraine headaches.  
Records of that treatment have not been associated with the 
claims folder.  

The veteran has not undergone a VA neurologic examination to 
determine the severity of his service-connected headaches.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to a rating in excess of 10 
percent for migraine headaches.  After 
obtaining any necessary authorization, 
the RO should request copies of all 
indicated records not currently on file 
directly from the providers.  This should 
include, but not be not limited to, 
reports of counseling through the VA 
Persian Gulf Family Support Program and 
the VA Employee Assistance Program; the 
report of treatment by neurologist at the 
Louisville VAMC in November 1997; and the 
records showing daily injections for his 
headaches.  The RO should request that 
the veteran also provide any additional 
relevant medical records he may possess.  

2.  The RO should contact the Louisville 
VAMC and request copies of the veteran's 
personnel records, including but not 
limited to, attendance records and any 
associated documentation (including 
medical records) reflecting the reasons 
for any time missed from work.  

3.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for a neurologic examination to 
determine the present severity of his 
service-connected headache disability.  
All indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner so that the relevant medical 
history may be reviewed.  The examiner 
should render an opinion as to the impact 
of the veteran's headaches on his ability 
to perform work.  That opinion must be 
supported by a clear and complete 
rationale.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for 
migraine headaches.  In so doing, the RO 
must consider the applicability of staged 
ratings noted in Fenderson.  If the 
remaining benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an appropriate Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The veteran need 
take no action until he is otherwise notified.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

 

